 CHEM FAB CORPChem Fab,CorporationandUnited Steelworkers ofAmerica,AFL-CIO, CLC. Cases 26-CA-8421and 26-CA-8421-28 April 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSO ^NAND MEMBERSE4=it3HUNTER AND 1JENNIS,On 24 October 1984 Administrative Law JudgeRichard J. Linton issued the attached supplementaldecision. The Respo1dent filed exceptions and theGeneral Counsel filed an answering brief in supportof the judge's decision.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings, and conclusions and to adopt the recom-mended Order. JORDER"The' National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Chem FabCorporation,Hot Springs, Arkansas, its officers,agents, successors, and assigns,-shall take the actionset forth in the Order.'Chairman Dotson and Member Hunter note that they did not partici-pate in the underlying case (257 NLRB 996 (1981); enfd 691 F 2d 1252(8th Cir 1982))SUPPLEMENTALDECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative .Law Judge. Thisbackpay proceeding was tried before me in Hot Springs,Arkansas, on July 18-19, 1984, pursuant to the April 9,1984 backpay specification (BPS) issued by the RegionalDirector for Region 26 of the National Labor RelationsBoard on behalf of the Board.On August 26; 1981, the Board issued its Decision andOrder' directing Chem Fab Corporation (Respondent orChem Fab) to reinstate John L. Stephens and John C.Stewart and to-make them whole, with interest, for anylost earnings' because of their unlawful discharge by Re-spondent on April 23 and 24, 1980, respectively., On No-vember 1, 1982, the United States Court of Appeals forthe Eighth Circuit issued its judgment enforcing in fullthe Board's Order.2'When the parties 'could not -agree on; the amount ofbackpay due Stephens and Stewart, the Regional Direc-i257 NLRB 996 (1981)2 691 F 2d 1252 (1982)21tor3 issued the BPS alleging the amounts of backpay dueunder the Board's order.4 Specifically, the Regional Di-rectorallegesthatRespondentmust pay Stephens$34,045, plus interest, and Stewart $21,321, plus interest.Respondent's general position is that Stephens wouldhave been laid off in February 1981, and not recalled,and that he therefore is entitled to no backpay after Feb-ruary 1981 Chem Fab argues that the gross backpay for-mula incorrectly includes semiannual merit increases forboth Stephens and Stewart, and avers that they shouldbe denied backpay for times it contends each incurred awillful loss of earningsOn the entire record, and from my observation of thewitnesses and their demeanor, and after considering thebriefs filed on behalf of the General Counsel and the Re-spondent, I make the followingFINDINGS OF FACTI.APPLICABLE LEGAL PRINCIPLESThe applicable legal principles are well settled by nu-merous cases. In summary they are as follows: First, in abackpay proceeding the General Counsel has the burdenof showing the amount of gross backpay due. Second, -the burden of establishing facts which would reduce theamount of gross backpay, such as interim earnings or awillful loss of interim earnings, falls on the Respondent.Third, if the discriminatees incurred any reasonable andnecessary expenses in earning interim income, it is theGeneral Counsel's burden to establish the amounts ofthose expenses.Although it is the Respondent's burden to establish thediscriminatees' interim earnings, if any,it isthe GeneralCounsel's voluntary policy toassist ingathering informa-tion on this topic and including that data in the BPS. 3Burden of Proof,Secs.10656.6 and 10737.2 (1984).Respecting the gross backpay formula,itisfurtherwell established that any formula which approximateswhat the discriminatees would have earned had they notbeen discriminated against is acceptable if it is not unrea-sonable or arbitrary in the circumstances. Moreover, anydoubts, uncertainties, or ambiguities are resolvedagainstthe Respondent who is the wrongdoer.Laborers Local 38(Hancock-Northwest, J. V.),268 NLRB 167 (1983).Concerning Respondent's burden to demonstrate af-firmatively that the discriminatees failed to make reason-able efforts to find interim work, it is well establishedthat the discriminatees are held only to a reasonable, as-sertion in this regard and not to a standard of the highestdiligence.Nor is success the measure of the 'sufficiencyof the discriminatees' search for interim employment, forthe law requires only an honest and good-faith effort.And in determining the reasonableness of this effort, thediscriminatees' skills,' experience,' qualifications, age, andthe labor conditions in the 'area are factors to, be consid-3The Regional Director is also referred to herein as the GeneralCounsel*The backpay period for each is nearly identical For Stephens itbegins 4-23-80 and ends 2-3-84, and for Stewart it runs from 4-24-80 to2-3-84275 NLRB No. 6 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDered.,Laredo Packing Co., 271NLRB 553 (1983);Labor-ers Local 38,supra.11.THE EVIDENCEA. The Gross Backpay FormulaThe issue on the gross backpay formula is whether thediscriminateeswould have received semiannual meritraises of 25 cents per hour.Thomas H. Smith Jr. was the Board agent who han-dled the compliance investigation of this case. At thetime of his testimony, Smith had become Resident Offi-cer of the Board's Office in Little Rock, Arkansas.5 Hehas had extensive experience in calculating backpay inunfair labor practice cases. Smith visited Respondent'sHot Springs facility in late March 1983. During his in-vestigation there, Smith examined company records andconferredwithRespondent's counsel,RobertC.D.McDonald..-Smith testified that he arrived at the 25-cent-an-hourpay increase- based on his examination of Respondent'srecords for employees in classifications similar to thoseof Stephens and Stewart plus the pay increase history of,Stephens and Stewart. He described the 25 cents as amedian figure.Although he found some raises beinggranted at intervals of 2 to 3 months, Smith determined.from .the records that a reasonable period was 6 monthsfor the pay increases. Moreover, Smith credibly testifiedthat during this March 1983 visit his information as tothepay increaseswas confirmedwhenAttorneyMcDonald told -him that -if Stewart were still employedhe would have been earning between $5 50 and $6-perhour. This range is consistent with Smith's determinationand the rate and formula set forth in the BPS. Moreover,Vice President Loren Furnas admitted that across-the-board pay increases of 25 cents per hour, were granted inJanuary 1980, 1981, and 1984.6-McDonald denies Smith's assertion regarding the payrange Stewart would have been in had he been on thepayroll in March 1983. According to McDonald, he toldSmith that the range was what other employees at theChem Mill were earning. However, as Smith explainedin his testimony, he already had the records for the cur-rent employees and a report on their pay rates wouldhave been a redundancy. As Smith's version is the morelogical, and based particularly on Smith's superior de-meanor, I credit him rather than McDonald.Accordingly, I find that the General 'Counsel carriedhis burden in establishing the gross backpay formula.B. The Mitigation Issues1.Respondent contends that Stephens not only would5References to the transcript of testimony are to volume and page6 In Respondent's 4-25-84 answer to the BPS, it fails to give Stephensand Stewart credit for any of these plantwide pay raises in setting forthits version of the correct gross backpay computation for eachwould not have been recalled by the close of his back-pay period.7The General Counsel concedes in appendix A of theBPS that Stephens would have been laid off from No-vember 5, 1982, through January 10, 1983, but contendsthat backpay is due for the balance of the backpayperiod.Resident Officer Smith testified that at the beginningof his March 1983 investigative visit at Respondent's HotSprings plant, e''Attorney^McD'o'nald `infoimedl him' thatStephens and Stewart would have been laid off. Smithinquired about the basis for that position, and McDonaldexplained that layoffs were by job classification seniority.Smith denies that McDonald qualified this by saying thatseniority was not strictly followed.and that the needs ofthe employer controlled. McDonald testified that he toldSmith that seniority was only one of several factors con-sidered in determining who would be retained in alayoff. Smith testified that he was certain about McDon-ald's statement because he knew it wouldbe an issue incomputing the BPS, that he wrote it-down, and - thatsuch standard is incorporated into the BPS calculations.Thus, Smith testified that as to Stephens, who had beensecond in seniority. in the handformer classification, hesimply ascertainedwho had succeeded - Stephens insecond position. That person was Otis Hildreth. After re-viewing the records, Smith determined that Hildreth hadbeen laid off from November 5, 1982, to January 10,1983.In his own testimony, Attorney McDonald 'specificallyreferred to the explanation of Respondent's layoff policyas given at the hearing by Vice President Furnas as whathe,McDonald, told Smith.9Furnas testified the first item considered on layoffs andrecalls is seniority, with the second item being job quali-fications.He defined the latteras meaningversatility.Hetestified that employees generally are laid off by depart-ment,and he generally selects the leastsenior asthe firstone to be laid off where versatilityis equal.Finally, hewithin the department.Furnas testified that Respondent had to lay off variousemployees beginning in February,. 1981 and. continuinginto 1982, and that Stephens would have been selectedfor layoff in February 1981 and not later than November1982.According to Furnas, Stephens would have beenlaid off rather than either Otis Hildreth-or Pat White andthatCarl Sheets would have been-recalled before Ste-phens.The basis for these selections would have been7Respondent apparently abandoned its contention that Stewart wouldhave been laid off, -for it offered no evidence t6 support the affirmativeallegation in its answer--CentralStreet, and the second, known as the Chem Mill, is on Nevada StreetVicePresident Furnas has his office at the former,although he visits inboth plants daily Presumably the main office and records are at-the Cen-tral Street, location, and that apparently is where Smith visited in March19839Thus,McDonald testified,"I clearly told him that layoffs were con=ducted according to senionty,job performance,and duty performanceand other factors as outlined by Mr Furnas all being equal "-- CHEM' FAB CORPthat each of these three, according to Furnas, was moreversatile than Stephens.Hired in May 1978, Stephens had more plant senioritythan either Sheets or White but less than Hildreth (R.Exh. 3a). However, Stephens had more seniority in theHydro department than any of the other three.Furnas testified that a handformer is classified with thehydro equipment, and that the term is synonymous withmachine operator. Indeed, Furnas seems to include theterms-.of hydi-o,ihandformer; imachine, operator, and, fabprocessor as interchangeable for job functions within thesamedepartment. The department, it appears, is the fab-rication department, or division, which is under the di-rection of Supervisor Ronald E. Smith.Otis Hildreth credibly testified that Fabrication Super-visor Ronald Smith told employees at the time of theNovember 1982 layoffs that employees were being laidoff by labor grade. In response to a leading question Hil-dreth testified that this meant they were laid off by jobclassification seniority. I find the latter response to beconfusing,as is'some of the evidence on this point.Hildreth's testimony is that Supervisor Smith said thatthe layoff would be by labor grade. It was Hildreth whothen added, in his testimony, that the highest grade stays.The diistiiictionmake"s` a' difference, for Respondent uti-lizes a system in which labor grade 1 is the highest paidand labor grade 7 is the lowest paid (R. Exh. 4). VicePresident Furnas testified that in previous year's ChemFab did not utilize labor grades. A machine operator wasclassifiedas such without- a labor grade.'Beginningaround July 1981 to January 1982, however, Chem Fabassigned labor grades to its job classifications. I find thatHildreth, confused by the reverse nature of the system,simply equated the lower paying jobs with the' lowergrade numbers. Thus, I find that Supervisor Smith, asdescribed by -Hildreth, laid off the higher grades first.These would be the employee's earning the least money.The system used by Supervisor Smith does not neces-sarily coincide with one based, on seniority. Althoughmost of those in the lower paying grades may have hadless seniority (and experience) than the employees in thehigher paying grades, such is not a required condition ofindustrial life. For a variety of reasons, there can be em-ployees with more seniority, whether plant, department,or job classification, holding the lower paying jobs thansome of those in positions of higher pay.'Under Supervisor. Smith's system, the onus of thelayoff fell first on the employees holding lower paygrades. In effect, that. was a layoff by job classificationwithin a department. However, the selection criterionwas the grade (pay rate), not seniority.By contrast, the system described by Vice .PresidentFurnas, although also departmentwide, utilizes the selec-tion criterion of job classification by plant seniority.-Thus, Furnas testified `that if management decided thatthe fabrication , department needed to lay off, five ma-chine operators; the Company would select first thosewith the least plant seniority, versatility being equal.110 Furnas testified that this system, with its emphasis on versatility, hasbeen in effect at Chem Fab since the beginning of the Company23Of course, that system is different from one in which em-'ployees are selected based-on the time they have servedin the particular job classification'The system described by Furnas strikes a balance be-tween two important considerations, seniority and jobimportance.When layoffs are strictly by plant seniority,themore senior employee, whatever his job classifica-tion, remains. A company may desperately need welders,but because a laborer has more plant seniority,' thewelder would have to go. To avoid this problem, and tobalance the dual interests, at least some firms utilize lay-offs by job classification with selection in accordancewith plant seniority. See, for example,Gulf States Mfg. v.NLRB,704 F.2d 1390 (5th Cir. 1983), andLouisianaDock Co.,JD-(ATL)-101-83, slip op. at fns. 55 and 57(pending before the Board). By thus giving some defer-ence to plant seniority, an employer -avoids an equallybad situation which could result under layoff by job clas-'sification seniority alone. Thus, a layoff based strictly onjob classification seniority could sacrifice an employeewith 25 years of overall -service who, although a firstclasswelder than .a retained employee whose plant senioritytotals no more than 4 or 5 years.Resident Officer Smith testified without contradictionthatAttorneyMcDonald informed him at the time ofSmith's investigative visit in lateMarch. 1983 that Re-spondent' had no written layoff policy. Vice.PresidentFurnas likewise testified-that there was no written policyfor layoffs and recalls. Furnas apparently understood thequestion to be directed-to the layoff period in issue, formoments later he corrected any misimpression on thistopic by identifying an 18-page document (including at-tachments) of Chem Fab's "Employee' Classification. andWage Scale and Introduction to Chem Fab." (R. Exh. 4.)Furnas testified that,although the document" t was pre-pared in February 198212 it was not implemented untilNovember or December 1983. The document, Respond-ent's Exhibit 4, is not relied on by either party and wasreceived for the limited purpose of clarifying or shedding'light on the testimony by virtue of its detailed provisions.Ihave relied on it as the source of the information thatthe lower labor grades earn the higher., pay rates 13 Theseniority provisions of the document are consistent withthe description given by Furnas of Chem Fab's policy.Thus, labor grades are. not mentioned as part of thelayoff or recall procedure.Notwithstanding the testimony of Furnas concerningRespondent's policy, I credit Hildreth, who testified with11Thedocumentiswrittenin a fashion resemblinga collective-bar-gaining agreement For example,art Iis for "Purpose" (harmony, 'effi-ciency, and, "equitable adjustments of complaints which may arise be-tween the Company or any employee) " Art II, "Recognition," providesthat there shall be no discrimination by Chem Fab based on race, creed,sex, age, ornational origin(although nothing is said about union activi-ties)Art III has four sectionsfor "ManagementRights " Art X pertainsto "seniority"and containsdetailed provisions12The document is dated as "February 24, 1982, Revised January 10,1984 " '13That systemis the reverseof the Federal Government's generalschedule in which pay increases as the grade number increases 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDa persuasive demeanor, that Supervisor Smith laid offemployees by labor grades.14Stephens, of course, had been fired before Respondentassigned labor grades around the last half of 1981. At thetime of his November 5, 1982 layoff, Hildreth was classi-fied as-a "Fab Processor" grade 5 earning $6 an hour(G.C. Exh. 3a).1 sThe BPS sets Stephens' hourly pay rate at $6.20 forthe fourth quarter of 1982. That is only slightly morethanHildreth's $6. _ Presumably that would place Ste-phens in either the same labor grade as Hildreth, or pos-sibly labor grade 4, using the pay rate as a.guide.As earlier discussed, Board Agent Smith testified thathe used job classification/departmental seniority in deter-mining when and for how long Stephens would havebeen laid off. However, as Hildreth had-plant seniorityover Stephens, it appears that Board Agent Smith actual-ly used strict job classification seniority, for he testifiedthat Stephens would have been second in seniority in thesameclassification held by Hildreth.16Before concluding the discussion as to -Stephens'layoff, reference should be made to Respondent's evi-dence that Stephens would have been laid off earlier ,in1982 and employees Hildreth, Pat White, and, possibly,Carl Sheets" retained because Stephens was less versa-tile than the others. Testifying in support of this conten-tionwere Vice President Furnas, Supervisor RonaldSmith, and leadperson Danny Larsen. Each of the threetestifiedwith an unsatisfactory demeanor, and I do notbelieve any of them on this topic. By contrast, Stephenspersuasively testified that he is good at any work he un-dertakes after he has done it once or twice. Moreover, italready has been determined in the underlying case thatStephensisan"excellent" employee. 257 NLRB 996 at1007 (1981).---What actually would have happened had Stephens notbeen unlawfully terminated is rather uncertain. Respond-ent, as the wrongdoer, is not permitted- to profit by theuncertainties it created. As Respondent has not demon-strated to a certainty the precise period that Stephenswould have been laid off, and as Board Agent Smith'sdetermination is a rational approximation, I reject Re-spondent's contentions that the General Counsel erredrespecting the 2-month period the BPS assigned Ste-phens-to layoff status."14 Supervisor Smith did not address the subject of the layoff in hisown testimony'.15 If the classification and Iob'grade schedule of R Exh-4 had been ineffect,Hildreth, to correspond to a grade 5, would-have been classified asa sheetmetal machine operator and material processor for a "Fabricator,Processor & Helper"'is rated at labor grades 6 and 7 (R. Exh 4 at 8)16 Smith testified that the position title is actually handformer Theperson first in seniority in the classification is leadperson Danny Larsenaccording to data. Chem Fab furnished Board Agent Smith in March'.1983 (G C. Exh 10),17 Sheets was not even hired until 5-8-80, a date subsequent to Ste-phens' termination(R Exh 3a)18Hildreth was recalled to the deburr section where he worked abouta month before being returned to his prelayoff position Stephens alsohad worked in the deburr section and had experienced no problemsthere.2.Willful loss of earnings-There is a great deal of evidence in the record con-cerning the efforts of Stephens and Stewart to find work.Following their unlawful discharges, they began search-ing immediately' for work. They applied for work atmany different employers.' 9 As the record reflects, andthe BPS credits, they were successful on occasion butunsuccessful at other times. I find that each made anhonest good-faith effort in this respect. -Respondent faults Stephens because in February 1982he quit a position after working 2 months in the laundryatColonialNursing Home in Hot Springs. His' workconsisted of washing the soiled bed linen of the elderlyand disabled patients. He had to wash the linen by hand.He quit because he no longer could stand the work. Ste-phens' action in leaving that work was not unreasonablein view of the type of work he did at Chem Fab, the paydifference, and in light of his subsequent efforts to findwork.20Respondent contends that Stewart should have soughtwork at a police department or as a security guard be-cause he had received such training in the, military (Br.2). In fact, Stewart did apply for security work, althoughhe never applied for police work because his militarytrainingwas more akin to guard duty Respondent of-fered no evidence of any such jobs that were-available toStewartIn conclusion, I find that Respondent has failed tocarry its burden of establishing that either Stephens orStewart incurred a willful loss of earnings.CONCLUSIONS OF LAW1.The gross backpay formulas utilized by: the GeneralCounsel for John L. Stephens and John C. Stewart arerational andappropriate.-2.Chem Fab has failed to establish that either John L.Stephens or John C. Stewart incurred a willful loss ofearningsduring their respective backpay periods.On these findings of fact, conclusions of law, and onthe entire record,I issuethe following2lORDERThe Respondent, Chem ;Fab, Hot Springs, Arkansas,-itsofficers, agents, successors, and assigns, shall makewhole John L. Stephens and John C. Stewart paying to,each the sum shown below, plus interest as prescribed inFlorida Steel Corp.,231 NLRB 651 (1977), less tax with-holdings required by law:John L. Stephens$34,045John C. Stewart$21,32119 Stephens sought employment from some 85 or more different em-ployersHe also made numerous visits to the Arkansas unemploymentoffice Stewart went to at least 39 firms seeking work plus his numerousvisits to the Arkansas unemployment office20 The day after he left ColonialNursingHome he found temporarywork parking cars at the horse race track21 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses